DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 10 November 2022.
Claims 1-3, 5, 7-10, 12 and 14 are pending and have been presented for examination.
Claims 4, 6, 11 and 13 have been cancelled.

Response to Arguments
Applicant’s arguments, see page 7, filed 10 November 2022, with respect to the specification have been fully considered and are persuasive.  The object of the specification has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the memory interface" and “the data write operation” in lines 19 and 20 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5 and 7 are also rejected based on their dependency to claim 1 as they fail to resolve the antecedent basis issue identified in claim 1.
Claim 8 recites the limitation "the data write operation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 10, 12 and 14 are also rejected based on their dependency to claim 8 as they fail to resolve the antecedent basis issue identified in claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN (U.S. Patent Application Publication #2020/0225851) in view of SPENCER (U.S. Patent Application Publication #2019/0012114) and ISHIHARA (U.S. Patent Application Publication #2012/0297268).

1. KLEIN discloses A memory controller, coupled to a memory device and a host device and configured to control access operations of the memory device (see [0028]-[0031]: storage controller enables the host system to access the storage media), comprising: a buffer memory (see [0040]: write buffers implemented in DRAM); a host interface (see [0037]: host interface 206), coupled to the host device and configured to write data received from the host device into the buffer memory (see [0048]: data received from the host and stored in the write buffer memory) and issue a buffer memory write complete notification after the data has been written in the buffer memory (see SPENCER below); a microprocessor (see [0038]: storage controller includes processor cores), configured to trigger a data protection operation (see [0038]: the processor cores of the storage controller can implement the media write manager, the write manager can also be implemented in hardware associated with the RAID encoder) in response to the buffer memory write complete notification (see [0048]-[0050]: once the data is written to the buffer {write is complete} a parity operation and an ECC operation are triggered for the data, either one of these operations are considered a data protection operation); and a data protection engine (see [0048]: RAID encoder executing the media write manager), configured to perform the data protection operation according to the data written in the buffer memory to generate protection information corresponding to the data (see [0048]-[0050]: generation of parity data and ECC data), wherein the microprocessor is configured to directly trigger the data protection operation after confirming that the data has been written in the buffer memory (see [0038]: the processor cores of the storage controller direct the control of the media write manager and the RAID encoder), and wherein in response to the buffer memory write complete notification, the microprocessor is configured to drive the data protection engine to perform the data protection operation while drive the memory interface to perform the data write operation at the same time (see ISHIHARA below).
SPENCER discloses the following limitations that are not disclosed by KLEIN: issue a buffer memory write complete notification after the data has been written in the buffer memory (see [0050]: write complete notification sent to host when data is stored in the write buffer).  In a writeback environment, signaling completion of the write when the data is stored in the buffer allows the host to move on to other tasks and allows for scheduling writes in the storage system at an appropriate time (see [0050]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLEIN to issue a write complete notification, as disclosed by SPENCER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for scheduling write commands at an appropriate time, as taught by SPENCER.  KLEIN and SPENCER are analogous/in the same field of endeavor as both references are directed to managing writes sent to a storage system.
ISHIHARA discloses the following limitations that are not disclosed by KLEIN: wherein in response to the buffer memory write complete notification (see SPENCER above which already discloses a buffer write completion; ISHIHARA [0043]: discloses receiving write data, storing the write data in a buffer, then passing the write data to the write control unit and an ECC unit), the microprocessor is configured to drive the data protection engine to perform the data protection operation while drive the memory interface to perform the data write operation at the same time (see [0044]-[0045]: ECC process is executed in parallel with the data write process).  Parallel processing of a data write operation and an ECC operation shortens the code generation process and provides a large influence to the speed of the overall write process (see [0023]-[0024]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLEIN to process the data write and the protection operation in parallel, as disclosed by ISHIHARA.  One of ordinary skill in the art would have been motivated to make such a modification to shorten the time of the code generation and improve the write operation speed, as taught by ISHIHARA.  KLEIN and ISHIHARA are analogous/in the same field of endeavor as both references are directed to write operations to non-volatile memory with code generation to protect the data.

2. The memory controller of claim 1, wherein the data received from the host device comprises a plurality of portions, and the microprocessor is configured to directly drive the data protection engine to perform the data protection operation on each portion of the data after confirming that the portion of the data has been written in the buffer memory (see KLEIN [0048], [0051], [0053], [0055]: first, second, third and fourth write data written to the first, second, third and fourth buffer respectively).

3. The memory controller of claim 1, further comprising: a memory interface, coupled to the memory device, wherein in response to the buffer memory write complete notification (see SPENCER [0050]: write complete notification when data is stored in the buffer), the microprocessor is further configured to drive the memory interface to perform a data write operation (see KLEIN [0044]: firmware of the storage controller causes data to be sent for programming to the NAND flash), and in the data write operation, the memory interface is configured to write the data written in the buffer memory into the memory device (see KLEIN [0050]: data in the first write buffer is sent for programming to the NAND die).

5. The memory controller of claim 3, wherein performance time of the data protection operation corresponding to the data and performance time of the data write operation corresponding to the data are overlapped (see KLEIN [0048]-[0050]: data in the buffer is written to the NAND memory while parity data is retained by the RAID encoder, [0055]-[0057]: after the fourth write data is received and written to the flash, the parity data from the previous four write operations are then written to the flash, the timing of the write operation and the parity operation overlap).


Claim(s) 8-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN (U.S. Patent Application Publication #2020/0225851) in view of ISHIHARA (U.S. Patent Application Publication #2012/0297268).

8. KLEIN discloses A data processing method, performed by a memory controller coupled to a memory device (see [0028]-[0031]: storage controller enables the host system to access the storage media), comprising: writing data received from a host device into a buffer memory of the memory controller (see [0048]: data received from the host and stored in the write buffer memory); and directly performing a data protection operation to generate protection information corresponding to the data after the data has been written in the buffer memory (see [0048]-[0050]: generation of parity data and ECC data; [0038]: the processor cores of the storage controller direct the control of the media write manager and the RAID encoder), wherein the data protection operation corresponding to the data and the data write operation corresponding to the data are performed at the same time (see ISHIHARA below).
ISHIHARA discloses the following limitations that are not disclosed by KLEIN: wherein the data protection operation corresponding to the data and the data write operation corresponding to the data are performed at the same time (see [0044]-[0045]: ECC process is executed in parallel with the data write process).  Parallel processing of a data write operation and an ECC operation shortens the code generation process and provides a large influence to the speed of the overall write process (see [0023]-[0024]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLEIN to process the data write and the protection operation in parallel, as disclosed by ISHIHARA.  One of ordinary skill in the art would have been motivated to make such a modification to shorten the time of the code generation and improve the write operation speed, as taught by ISHIHARA.  KLEIN and ISHIHARA are analogous/in the same field of endeavor as both references are directed to write operations to non-volatile memory with code generation to protect the data.

9. The data processing method of claim 8, wherein the data received from the host device comprises a plurality of portions, and a data protection engine of the memory controller is directly driven to perform the data protection operation on each portion of the data after the portion of the data has been written in the buffer memory (see [0048], [0051], [0053], [0055]: first, second, third and fourth write data written to the first, second, third and fourth buffer respectively).

10. The data processing method of claim 8, further comprising: performing a data write operation to write the data written in the buffer memory into the memory device after the data has been written in the buffer memory (see [0044]: firmware of the storage controller causes data to be sent for programming to the NAND flash; [0050]: data in the first write buffer is sent for programming to the NAND die).

12. The data processing method of claim 10, wherein performance time of the data protection operation corresponding to the data and performance time of the data write operation corresponding to the data are overlapped (see [0048]-[0050]: data in the buffer is written to the NAND memory while parity data is retained by the RAID encoder, [0055]-[0057]: after the fourth write data is received and written to the flash, the parity data from the previous four write operations are then written to the flash, the timing of the write operation and the parity operation overlap).

Allowable Subject Matter
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136